 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9

10          WILLIAM R. CLAYTON, et al.,                     CASE NO. C18-0748JLR

11                                 Plaintiff,               ORDER GRANTING IN PART
                     v.                                     AND DEYING IN PART
12                                                          MOTION TO CONTINUE TRIAL
            AIR & LIQUID SYSTEMS
13
            CORPORATION, et al.,
14
                                   Defendants.
15

16          Discovery closed in this matter on June 3, 2019. (Sched. Order (Dkt. # 49).) On

17   June 12, 2019, Plaintiffs William R. Clayton and Jill D. Clayton (collectively,

18   “Plaintiffs”) filed a motion to amend their complaint to re-plead the case as a wrongful

19   death and survivorship action. (Mot. to Am. (Dkt. # 103).) 1 At a Status Conference held

20   on July 24, 2019 (see Dkt. # 130), the court warned Plaintiffs that adding claims in an

21   amended complaint would likely result in a trial date continuance. On August 12, 2019,

22
            1
                Mr. Clayton passed away on May 28, 2019. (See Mot. to Am. at 1.)

     ORDER - 1
 1   the court granted Plaintiffs’ motion to amend their complaint. (8/12/2019 Order (Dkt.

 2   # 142).) Plaintiffs filed their first amended complaint for wrongful death and

 3   survivorship on August 13, 2019 (FAC (Dkt. # 143)), and subsequently filed a corrected

 4   first amended complaint on August 15, 2019 (Corrected FAC (Dkt. # 146)). The

 5   corrected amended complaint alleges that “William Clayton’s other statutory

 6   beneficiaries have sustained loss of personal consortium in an amount to be proven at

 7   trial.” (Corrected FAC at 3:18-19.) This is an addition to the prior operative complaint.

 8   (See SAC (Dkt. # 1-1).)

 9          On August 8, 2019, Defendant Syd Carpenter Marine Contractor, Inc. (“Syd

10   Carpenter”) filed a motion to continue the trial date on the ground that “[t]he nature of the

11   damages and claims have changed in light of Mr. Clayton’s passing.” (Mot. to Continue

12   (Dkt. # 139) at 1:24-25.) The court GRANTS in part and DENIES in part the motion to

13   continue the trial date as set forth below. The Clerk is directed to set a new trial date at

14   the end of the court’s trial calendar and a corresponding pretrial schedule. All pretrial

15   deadlines that have passed will not be rescheduled except that the court allows Syd

16   Carpenter to conduct limited discovery on Mrs. Clayton and the two Clayton heirs on the

17   issue of damages. Any such discovery must be completed by November 18, 2019. If a

18   party wishes to conduct limited discovery on the issue of Mr. Clayton’s cause of death,

19   //

20   //

21   //

22   //


     ORDER - 2
 1   the court will entertain a motion on that issue. To the extent the parties believe any

 2   additional discovery is warranted, they should file a motion demonstrating good cause.

 3          Dated this 18th day of August, 2019.



                                                      A
 4

 5
                                                      JAMES L. ROBART
 6                                                    United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
